Case: 14-50699      Document: 00513016421         Page: 1    Date Filed: 04/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50699
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERTO SIMON GARCIA-LARA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1336-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Roberto Simon Garcia-Lara appeals the 80-month within-guidelines
sentence he received for his guilty plea to illegal reentry. Garcia-Lara argues
that his sentence is greater than necessary to meet the sentencing goals of 18
U.S.C. § 3553(a). He specifically contends that the guidelines sentencing range
was too severe because his prior burglary conviction was used to enhance his
offense level under U.S.S.G. § 2L1.2 and to increase his criminal history score,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50699    Document: 00513016421      Page: 2   Date Filed: 04/22/2015


                                  No. 14-50699

because his motive for returning to the United States was to work, because his
offense was essentially an international trespass, and because his longest prior
sentence was three years.     He argues that his within-guidelines sentence
should not be afforded a presumption of reasonableness because the illegal
reentry Guideline, § 2L1.2, lacks an empirical basis.
      We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). A presumption of
reasonableness applies to Garcia-Lara’s within-guidelines sentence.           See
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). As Garcia-Lara
correctly concedes, the argument that a presumption of reasonableness should
not apply to his sentence because § 2L1.2 lacks empirical support has been
rejected by this court. See United States v. Duarte, 569 F.3d 528, 529-31 (5th
Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th
Cir. 2009). We have also rejected the arguments that illegal reentry is merely
an international trespass offense that is treated too harshly under § 2L1.2, see
United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006), and that a
sentence imposed pursuant to § 2L1.2 is greater than necessary to meet
§ 3553(a)’s goals as a result of any double counting inherent in that Guideline,
see Duarte, 569 F.3d at 529-31.
      Garcia-Lara’s contentions regarding his mitigating factors and benign
motive do not rebut the presumption of reasonableness. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009); see also United States v. Gomez-
Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). Accordingly, the judgment of
the district court is AFFIRMED.




                                       2